Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The bill alleges a transfer by complainant to defendants of the property in dispute without any valuable consideration, and seeks to set it aside. The bill fails to allege the reasons for the transfer. The answer declares that the transfer was for a valuable consideration.
This should have ended the suit, and the bill ought to have been dismissed.
When Courts are called upon to set aside contracts, there must be some substantial reasons shown, and a Court of Chancery, particularly, will not act when it is kept in the dark as to the reasons or purposes of a transaction in reference to which relief is sought.
The decree is reversed, and the bill dismissed.